DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Drawings
3.	The drawings were received on 06/08/2021.  These drawings are acceptable.

Allowable Subject Matter
4.	Claims 1 and 5-23 filed on 06/08/2021 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
In the dual body rocker arm of claim 1, the inclusion of:
“a lever mounted for pivotal motion relative to the first body, a first end of the lever contacting the latch pin, and a second end of the lever configured to contact an actuator; wherein, in use, when eth actuator exerts a force on the second end of the lever, the lever is 

In the dual body rocker arm of claim 12, the inclusion of:
“wherein the lever is arranged to orient the latch pin rotationally with respect to the first body, and wherein the second end of the lever defines a protrusion, and the latch pin defines a transverse slot into which the protrusion is received, thereby to orient the latch pin rotationally with respect to the lever” was not found.

In the dual body rocker arm of claim 13, the inclusion of:
“wherein the dual body rocker arm comprises a torsional biasing device supported by the first body and arranged to bias the second body relative to the first body, and wherein the lever is mounted on a portion of the torsional biasing device for pivotal motion relative to the first body” was not found.

In the dual body rocker arm of claim 19, the inclusion of:
“a lever pivotally mounted to the first body so as to allow the lever to move pivotally relative to the first body, the lever comprising a first end configured to contact the latch pin and a second end configured to contact an actuator, wherein, when the actuator exerts a force on the second end of the lever, the lever is configured to pivot such that the first end of the lever causes the latch pin to move from the first position to the second position” was not found. 



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.